Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al. (US 8165588 B2) – Full-duplex relay station with centralized scheduling but does not disclose portioning the communication nodes into groups based on respective first frequency tones and scheduling transmitting data by the communication nodes in the group based on requests and the respective second frequency tones while receiving first data and transmitting second data in full-duplex communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462